DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-12 in the reply filed on 06/06/2022 is acknowledged.
Claim Objections
Claims 10-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 10-11 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly. These limitations help to avoid undue confusion in determining how many prior claims are actually referred to in a multiple dependent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (U.S. Pub. No. 2013/0264606).
Regarding claim 7, Kubo et al. teaches a Group III nitride semiconductor substrate and a method for producing the same, and to a semiconductor light-emitting device and a method for producing the same which meets a broad and reasonable interpretation of a group III nitride semiconductor substrate (paragraph 2). Kubo et al. teaches a Group III nitride semiconductor crystal by carrying out homoepitaxial growth on a semi-polar plane of a Group III nitride seed having the semi-polar plane as a principal plane and therefore meets a broad and reasonable interpretation of comprising: a group III nitride semiconductor layer having a semipolar plane as a main surface (paragraphs 19 and 20). Kubo et al. teaches “the maximum diameter may be set to 10 mm or more, or may even be set to 17 mm or more.  The thickness is preferably one that is easy to handle and may be set to, for example 0.2 mm or more, or even 0.3 mm or more.  The shape of the substrate is not particularly limited; any of various shapes may be adopted, such as a rectangular, cubic, or cylindrical shape” and therefore meets a broad and reasonable interpretation of wherein a maximum diameter of the group III nitride semiconductor layer is 50 mm or more, and a thickness of the group III nitride semiconductor layer is 100 µm or more (paragraph 52).
Regarding claim 8, Kubo et al. teaches the group III nitride semiconductor substrate according to wherein the group III nitride semiconductor layer comprises a plurality of portions having different crystal axis directions (Fig. 2).
Regarding claim 9, Kubo et al. teaches method for producing a Group III nitride semiconductor substrate according to [9], wherein the Group III nitride seed comprises a plurality of Group III nitride seeds, and the Group III nitride seeds are arranged on a same flat surface in such a way that a distribution of plane directions between the principal planes of the seeds and therefore meets the limitation of the group III nitride semiconductor substrate wherein the group III nitride semiconductor layer has a first portion formed of single crystals and a second portion formed of polycrystals and attached to an outer periphery of the first portion (paragraph 20 and Fig. 9).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Evelyn et al. (U.S. Pub. No. 2013/0323490).
D’Evelyn et al. teaches methods for fabricating a gallium-containing nitride semipolar wafer are provided comprising: providing a gallium-containing source material; providing a mineralizer; providing a plurality of gallium-containing nitride seed plates, wherein each of the plurality of seed plates comprises a first large-area surface with a first crystallographic orientation within about 5 degrees of a growth orientation selected from m -plane, c -plane, and therefore meets the limitation a bulk crystal, comprising: a layer that is formed of single crystals of a group III nitride semiconductor, has a semipolar plane as a main surface (paragraph 11).  D’Evelyn et al. teaches “The thickness of the boule may be between about 0.5 millimeter and about 50 millimeters, or between about 2 millimeters and about 10 millimeters. The diameter of the boule may be between about 5 millimeters and about 300 millimeters” and therefore meets the limitation o has a maximum diameter of 50 mm or more and a thickness of 600 um or more (paragraph 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday-Thursday Noon-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        09/10/2022